                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

RANDY DINGLE,                                          )
                                                       )
                               Plaintiff,              )
                                                       )       JUDGMENT IN A
                                                       )       CIVIL CASE
v.                                                     )       CASE NO. 5:19-cv-32-D
                                                       )
JOSEPH N. CALLAWAY, R. GREGG                           )
EDWARDS, WILLIAM DANCY, and                            )
PATRICIA ELLEN WATSON DINGLE,                          )
                                                       )
                               Defendants.             )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS the motion to
dismiss [D.R 13] and DISMISSES Joseph Callaway as a defendant.


IT IS FURTHER ORDERED, AND DECREED that Plaintiff has failed to serve the summons
and complaint within 90 days of the filing of the complaint on the three remaining defendants in
accordance with the Federal Rules of Civil Procedure. Pursuant to Rule 4(m) of the Federal
Rules of Civil Procedure, plaintiff's case is dismissed without prejudice.




This Judgment Filed and Entered on September 25, 2019, and Copies To:
Randy Dingle                                           (Sent to P.O. Box 9485 Fayetteville, NC 28311
                                                       via US Mail)
Rudy E. Renfer                                         (via CM/ECF electronic notification)




DATE:                                                  PETER A. MOORE, JR., CLERK
September 25, 2019                                             (By) /s/ Nicole Sellers
                                                               Deputy Clerk
